Silverman, J. (dissenting).
We would affirm the judgment appealed from and dismiss the petition.
The petition in this article 78 proceeding sought in essence to annul a determination of respondent Commissioner of the Office of Rent and Housing Maintenance determining that the subject property has not been decontrolled under the vacancy decontrol statute (L 1971, ch 371, §§ 6, 9) and the corresponding section of the New York City Rent and Eviction Regulations (§ 2, subd f, par [17]). Petitioner landlord is the owner of land which prior to 1950 was rented to tenants as vacant land with the right in the tenants to construct their own one-family house on the parcel rented to them, such one-family house being the property of tenants. The tenants did construct such a house. On August 5, 1975, the original tenants transferred title to the house to their son for a consideration of $1. Title to the land of course remained with petitioner landlord. It is the contention of petitioner landlord that by reason of this transfer, the housing accommodation "became vacant” within the meaning of the vacancy decontrol statutes.
By express provision of the statute and regulations, the land *111in these circumstances constituted "housing accommodations” within the meaning of the rent control laws and regulations. (L 1962, ch 126; Administrative Code of City of New York, § Y51-3.0, subd e, par 1; New York City Rent and Eviction Regulations, § 2, subd e.)
The more difficult question is whether the transfer in this case meant that the housing accommodation "became vacant” within the meaning of the vacancy decontrol statute and regulations.
It is apparent that when the vacancy decontrol statute and regulations were adopted, neither the Legislature nor the drafters of the regulations focused on this unusual situation where the "housing accommodation” constituted only the land and the house itself belonged to the tenant. In these circumstances, we think we should adopt the interpretation that the administrative agency has taken, under the rule "that the construction given statutes and regulations by the agency responsible for their administration, if not irrational or unreasonable, should be upheld.” (Matter of Howard v Wyman, 28 NY2d 434, 438.) We note that in a somewhat similar though distinguishable situation, the courts have previously come to the same conclusion. (Matter of Federated Homes v Berman, 24 NY2d 978, affg 31 AD2d 624, on the opn at Special Term 56 Misc 2d 160.)
Sandler, J. P., and Sullivan, J., concur with Lupiano, J.; Silverman and Ross, JJ., dissent in an opinion by Silverman, J.
Judgment, Supreme Court, New York County, entered on October 16, 1978, reversed, on the law, without costs and without disbursements, the petition granted and the order of the respondent commissioner, dated May 16, 1978, annulled, and a determination made that section 2 (subd f, par [17]) of the New York City Rent and Eviction Regulations applies to petitioner’s property.